DETAILED ACTION
This Office action is in response to the original application filed on 12/03/2020.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, and 15 is objected to because of the following informalities:  
Regarding claims 1, 8, and 15, “first information associated” should be -- first information associated with -- (line 6, line 11, lines 10-11, respectively); and
Regarding claims 8 and 15, “though” should be -- through -- (line 9).
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claim 1 (and similarly claims 8 and 15), the claim recites “dynamically determining” (line 3) and “dynamically establishing” (line 10).  Given the meaning of “dynamically” as constantly changing, it is unclear as to whether the dynamically determining and establishing are intended to constantly perform or only in response to their respective condition, which appears to contradictory without further context or clarification, making the metes and bounds of the claim unclear.

Regarding claim 1 (and similarly claims 8 and 15), the claim recites “the communication path” (line 10).  It is unclear as to whether the communication path refers to “a communication path” (line 1), “a communication path … to a destination” (line 4), or both.

Regarding claims 2-7, 9-14, and 16-20, which claim dependency from claims 1, 8, and 15, they are rejected for the same reasons as set forth in the rejection of claims 1, 8, and 15 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sathe et al. (US 2020/0252380 A1, hereinafter “Sathe”) in view of Panda et al. (US 10270692 B1, hereinafter “Panda”).

Regarding claim 1 (and similarly claims 8 and 15), Sathe discloses:
A method for dynamically establishing a communication path for a requestor by assessing an authenticity of the requestor and a communication request, the method comprising:
in response to receiving the communication request, dynamically determining whether to establish a communication path for the requestor to a destination through a communication network by assessing the requestor based on one or more authentication rules, wherein the one or more authentication rules are based on first information associated the communication network, second information about the requestor, and third information from the requestor (in response to network connection request from client, determining whether to establish network connection for client device by authenticating client device based on information and credential associated with client device, Sathe: [0040]-[0045]).
Sathe does not explicitly disclose:
in response to determining that the requestor satisfies the one or more authentication rules, dynamically establishing the communication path for the requestor on the communication network according to one or more communication attributes associated with the requestor. 
However, in the same field of endeavor, Panda teaches:
in response to determining that the requestor satisfies the one or more authentication rules, dynamically establishing the communication path for the requestor on the communication network according to one or more communication attributes associated with the requestor (in response to authenticating client device, establishing network connection for client device, Panda: Col 3. lines 13-41).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe in view of Panda in order to further modify the method of authenticating client device for establishing network connection from the teachings of Sathe with the method of establishing network connection for client device in response to authentication from the teachings of Panda.
One of ordinary skill in the art would have been motivated because it would have conserved processing resources and memory resources (Panda: Col 3. lines 42-53).

Regarding claim 2, Sathe in view of Panda teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Sathe in view of Panda further discloses:
wherein the requestor is selected from a group comprising at least one of an application, a micro service, a software component, a hardware component, and a computing device (client device, Sathe: [0040]-[0045]).

Regarding claim 3, Sathe in view of Panda teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Sathe in view of Panda further discloses:
wherein the one or more authentication rules are based on fourth information about allowable connectivity provided by a network operator, and wherein assessing the requestor based on the fourth information from the network operator comprises: querying the network operator for allowable connectivity configurations (network device using identifier to indicate particular configuration for authentication, Panda: Col 3. lines 39-58).

Regarding claim 6, Sathe in view of Panda teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Sathe in view of Panda further discloses:
wherein assessing the requestor based on third information from the requestor further comprises: querying the requestor to receive information and identity credentials associated with the requestor (receiving information and credential associated with client device, Sathe: [0040]-[0045]).

Regarding claim 7, Sathe in view of Panda teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Sathe in view of Panda further discloses:
automatically terminating the established communication path in response to determining the communication path for the requestor is no longer needed (denying establishing network connection for client device, Sathe: [0046]-[0050]).

Regarding claims 9, 10, 13, 14, 16, 17, and 20, they do not teach or further define over the limitations in claims 2, 3, 6, and 7.  Therefore, claims 9, 10, 13, 14, 16, 17, and 20 are rejected for the same reasons as set forth in the rejections of claims 2, 3, 6, and 7 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Hernacki et al. (US 2008/0184344 A1: Remote Activation of Covert Service Channels), Hirano et al. (US 2006/0015714 A1: Authentication System, Network Line Concentrator, Authentication Method and Authentication Program), and Avital et al. (US 10225406 B1: Method, Apparatus and Computer Program Product for Determining Whether to Establish a Call in a Click-to-Call Environment).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446